           Case 1:20-cv-01719-NONE-SAB Document 8 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   GARY GAGLIOLO,                                      Case No. 1:20-cv-01719-NONE-SAB

12                  Plaintiff,                           ORDER RE STIPULATION TO EXTEND
                                                         TIME FOR DEFENDANTS TO FILE
13           v.                                          RESPONSIVE PLEADING

14   KAWEAH MANOR, INC., et al.,                         (ECF No. 7)

15                  Defendants.

16

17          On December 7, 2020, this action was removed to this Court from the Superior Court of

18 California, County of Tulare. (ECF Nos. 1, 2, 3.) On December 9, 2020, the parties filed a

19 stipulating requesting an extension of the deadline for Defendants to file a responsive pleading
20 until after a ruling is issued on an anticipated motion to remand. (ECF No. 7.) The filing

21 specifies that Defendants each anticipate filing a motion to dismiss and a motion to strike, after

22 adjudication on Plaintiff’s anticipated motion to remand. The parties proffer that an extension of

23 the deadline is in the interests of judicial economy, and the parties agree the Court should hear

24 and rule on the motion to remand before the parties submit briefing on the motions to dismiss

25 and strike. (Id. at 2.) The Court finds good cause to grant the parties’ stipulated request.

26 / / /
27 / / /

28 / / /


                                                     1
          Case 1:20-cv-01719-NONE-SAB Document 8 Filed 12/10/20 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that pursuant to the parties’ stipulation, the

 2 deadline for Defendants to answer or otherwise file a responsive pleading shall be extended to

 3 ten (10) days following the Court’s issuance of a ruling on the anticipated motion to remand.

 4
     IT IS SO ORDERED.
 5

 6 Dated:     December 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                   2
